IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-25,474-06, WR-25,474-07


EX PARTE VICTOR CARR, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 914708 AND 921427 IN THE 167TH JUDICIAL DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery
of a controlled substance and sentenced to thirty-five years' imprisonment, and possession of a
controlled substance with intent to deliver, and sentenced to twenty-five years' imprisonment. 
	In his first six grounds for review, Applicant contends that his sentences constitute a denial
of due process and equal protection, a violation of the separation of powers doctrine, a bill of
attainder, involuntary servitude, and cruel and unusual punishment.  In his seventh, eighth, and ninth
grounds, Applicant alleges that the revocation of his parole was improper, and constitutes a denial
of due process and cruel and unusual punishment.	
	This Court has reviewed Applicant's first through sixth grounds for review and has
determined that they are barred from review under Article 11.07, Section 4 of the Texas Code of
Criminal Procedure.  Therefore, those claims are dismissed.  Applicant's remaining claims
concerning the revocation of his parole are without merit and are denied. 

Filed:   December 20, 2006

Do not publish